DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 20 objection is overcome.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-6, 8-9, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gehers reference (US Patent No. 2,027,035) in view of the Hulbert reference (US Patent No. 3,204,617) and further in view of the Pfleiderer reference (DE 3,516,506 A1).  
5.	Regarding claim 1, the Gehers reference discloses:
a connecting rod assembly (FIG. 1) comprising:
a connecting rod (7) with a large end (implicitly disclosed by explicit disclosure of “connecting rod”) and a small end (FIG. 2) with a planar top (FIG. 2); 
a piston wrist pin (17); 
and,
fasteners (22) to connect the connecting rod (7) to the piston wrist pin (17);
wherein, the piston wrist pin (17) comprises a notch (FIG. 2—the cutout portion receiving the small end planar top of the connecting rod) and the small end planar top (FIG. 2) comprises 
wherein the piston wrist pin (17) comprises openings in the notch that receive the fasteners (22) (FIG. 2).  
The Gehers reference discloses the invention as essentially claimed.  However, the Gehers reference fails to disclose with an oil reservoir; an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) an oil reservoir (46) with an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the piston wrist pin (32) comprises an oil opening (48) in the notch (40) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  Such configurations/structures would allow delivery of oil under pressure to the groove (Column 2, lines 18-27).  
The combination of the Gehers reference and the Hulbert reference teaches the invention as essentially claimed.  However, the modified Gehers reference fails to disclose wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.  
The Pfleiderer reference teaches it is conventional in the art of connecting rods for pistons for internal combustion engines to provide as taught in (FIG. 3) wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the notch (FIG. 3) comprises an orientation opening (28) to receive the dowel pin (27).  Such configurations/structures would allow for securing against torsion [Abstract].  
 with an oil reservoir; an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin, as clearly suggested and taught by the Hulbert reference and the Pfleiderer reference, in order to allow delivery of oil under pressure to the groove (Column 2, lines 18-27) and for securing against torsion [Abstract].  
6.	Regarding claim 2, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end is a transition fit.
The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is evidence in the figures that there is contact between the small end and the notch suggesting a 
transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  
7.	Regarding claim 3, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the assembly to 0.2° or less.

8.	Regarding claim 4, the Gehers reference further discloses:
wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit 
with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch (FIG. 3).
9.	Regarding claim 5, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end is a transition fit (obvious under Official Notice and obvious to try as discussed with claim 2) and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0* to 0.10°.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0* to 0.10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
10.	Regarding claim 6, the Gehers reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the assembly to 0.2° or less.

are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
11.	Regarding claim 8, the Gehers reference further discloses:
at least one shim (21) between the notch and the flat seating surface of the small end (FIG. 2).
12.	Regarding claim 9, the Gehers reference fails to disclose:
wherein the shim has a thickness of 0.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a shim having a thickness of 0.5 mm, since it has been held that 
discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
13.	Regarding claim 19, the Gehres reference discloses:
a connecting rod assembly (FIG. 1), comprising:
a connecting rod (7) with a large end (implicitly disclosed by “connecting rod”) and a small end (FIG. 2); 
a wrist pin (17);
threaded fasteners (22) connecting the wrist pin (17) to the small end (FIG. 2);
wherein the piston wrist pin (17) comprises openings within the transition fit that receive the threaded fasteners (22) (FIG. 2).  
The Gehres reference discloses the invention as essentially claimed.  However, the Gehres reference fails to disclose a transition fit acting between the wrist pin and the small end to resist twist of the connecting rod along its length.

transition fit and suggesting against an interference fit (which would obviate the need for fasteners) and a clearance fit (no contact).  Furthermore, the new amendment adds nothing as this is just functional language describing what an interference fit would accomplish.   
The Gehers reference discloses the invention as essentially claimed.  However, the Gehers reference fails to disclose with an oil channel in the connecting rod to conduct a flow of oil from the large end to the wrist pin; wherein the wrist pin comprises an oil opening that aligns with the oil channel; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening within the transition fit to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) with an oil channel (36); in the connecting rod to conduct a flow of oil from the large end to the wrist pin (FIG. 2); wherein the piston wrist pin (32) comprises an oil opening (48) that aligns with the oil channel (36).  Such configurations/structures would allow delivery of oil under pressure to the groove (Column 2, lines 18-27).  
The combination of the Gehers reference and the Hulbert reference teaches the invention as essentially claimed.  However, the modified Gehers reference fails to disclose within the fit to receive the dowel pin.  
The Pfleiderer reference teaches it is conventional in the art of connecting rods for pistons for internal combustion engines to provide as taught in (FIG. 3) wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the wrist pin (FIG. 3) comprises an orientation opening (28) within the fit to receive the dowel pin (27).  Such configurations/structures would allow for securing against torsion [Abstract]. 
The combination of the reference teach the invention as essentially claimed.  However, the modified Gehers reference fails to disclose that dowel pin connection is made with a transition fit.  It would have been obvious to use a transition fit since it would be obvious to try a transition fit for the reasons specified above in this rejection.   
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Gehers reference, such that the assembly further includes with an oil channel in the connecting rod to conduct a flow of oil from the large end to the wrist pin; wherein the wrist pin comprises an oil opening that aligns with the oil channel; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening within the transition fit to receive the dowel pin, in order to allow delivery of oil under pressure to the groove (Column 2, lines 18-27) and for securing against torsion [Abstract].  
14.	Regarding claim 20, the Gehres reference further discloses:
wherein the wrist pin comprises a notch (FIG. 2) comprising a first flat seating surface (FIG. 2—long flat cut along the lengthwise direction of the wrist pin), flat sides (flat sides along the notch), and securing openings (FIG. 2) that receive the fittings (22); 
the small end of the connecting rod comprises a second seating surface and flat side surfaces (FIG. 2); 

15.	Regarding claim 21, the Gehres reference fails to disclose:
wherein the fit between the wrist pin notch and the small end limits twist in the connecting rod assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
16.	Regarding claim 22, the Gehres reference fails to disclose:
wherein the transition fit limits twist in the connecting rod assembly to about 0.1° or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transition fit limit twist in the connecting rod assembly to about 0.1” or less, since it has been held that where the general conditions of a claim are disclosed in 
the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
17.	Regarding claim 23, the Gehres reference further discloses:
at least one shim (21) between a wristpin notch and a fiat seating surface of the small end of the connecting rod (FIG. 2).
18.	Claims 10-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Schum reference (US Patent No. 9,926,867) in view of the Gehres reference and further in view of the Hulbert reference and further in view of the Pfleiderer reference.
19.	Regarding claim 10, the Schum reference discloses:
an opposed-piston engine (FIG. 1) comprising at least one cylinder (10) with longitudinally-separated exhaust (14) and Intake ports (16), a pair of pistons (20, 22) disposed 
and exhaust ends of the at least one cylinder (10) (FIG. 1), each piston (20, 22) connected to one of the two crankshafts (30, 32) by a connecting rod assembly (FIG. 1).
The Schum reference discloses the invention as essentially claimed.  However, the Schum reference fails to disclose the connecting rod assembly comprising a connecting rod with a large end and a small end; a piston wrist pin with an oil reservior; and fasteners to connect the connecting rod to the piston wrist pin, wherein the piston wrist pin comprises a notch; wherein the piston wrist pin comprises openings in the notch that receive the fasteners; and the small end comprises a flat seating surface dimensioned to fit into the wrist pin notch an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservior; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) a connecting rod assembly (FIG. 2) comprising a connecting rod (7) with a large end (implicitly disclosed by “connecting rod”) and a small end with a planar top (FIG. 2); a piston wrist pin (17); and fasteners (22) to connect the connecting rod (7) to the piston wrist pin (17), wherein the piston wrist pin (17) comprises a notch (FIG. 2—the cutout portion receiving the small end planar top of the connecting rod) and the small end planar top (FIG. 2) comprises a flat seating surface (FIG. 2—the portion of the planar top from the edge to the projection that is a flat sealing surface) dimensioned to fit into the wrist pin notch (FIG. 3); wherein the piston wrist pin (17) comprises openings in the notch that receive the fasteners (22) 
(FIG. 2).  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
an oil reservoir an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel with an oil reservoir; wherein the piston wrist pin comprises an oil opening that aligns with the oil channel and allows oil to pass into the oil reservoir; and, wherein the small end comprises a dowel pin and the wrist pin comprises an orientation opening to receive the dowel pin; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.
The Hulbert reference teaches it is conventional in the art for oil supply systems for pistons for internal combustion engines to provide as taught in (FIG. 2) an oil reservoir (46); an oil channel (36) in the connecting rod (34) to conduct a flow of oil from the large end (FIG. 2) to the piston wrist pin (32) (Column 2, lines 18-27) wherein the piston wrist pin (32) comprises an oil opening (48) in the notch (40) that aligns with the oil channel (36) (FIG. 2) and allows oil to pass into the oil reservoir (FIG. 2).  Such configurations/structures would allow delivery of oil under pressure to the groove (Column 2, lines 18-27).  
The combination of the Schum reference, the Hulbert reference, and the Hulbert reference teaches the invention as essentially claimed.  However, the modified Gehers reference fails to disclose wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin.  
The Pfleiderer reference teaches it is conventional in the art of connecting rods for pistons for internal combustion engines to provide as taught in (FIG. 3) wherein the small end planar top (FIG. 3) comprises a dowel pin (27) and the notch (FIG. 3) comprises an orientation opening (28) to receive the dowel pin (27).  Such configurations/structures would allow for securing against torsion [Abstract].  
wherein the piston wrist pin comprises openings in the notch that receive the fasteners; an oil channel in the connecting rod to conduct a flow of oil from the large end to the piston wrist pin; wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil channel and allows oil to pass into the oil reservior; and, wherein the small end planar top comprises a dowel pin and the notch comprises an orientation opening to receive the dowel pin, as clearly suggested and taught by the Schum reference, the Hulbert reference, and the Pfleiderer reference, in order to allow the casting of the hubs integral with the piston (Column 2, lines 22-23), delivery of oil under pressure to the groove (Column 2, lines 18-27) and for securing against torsion [Abstract].  
20.	Regarding claim 11, the Schum reference fails to disclose:
wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit.
The examiner takes Official Notice that it is well known in the art to use a transition fit as one of three ways to create a fit between pieces for the purpose of securing two items together.  Furthermore, since there are only three ways to join items—clearance fit, transition fit and interference fit it would be obvious to try any one of these methods to get the two pieces to fit together since they are a finite number (three) of identified, predictable solutions (these types of fits are well known in the art) and there is a reasonable expectation of success (there is no reason why a transition fit would not work).  Accordingly, one of ordinary skill in the art by the effective filing date of the claimed invention would have been motivated to use a transitional fit to combine the wrist pin and the small end of the connecting rod together.  In addition, there is 
21.	Regarding claim 12, the Schum reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the connecting rod assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
22.	Regarding claim 13, the Schum reference fails to disclose:
wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 3) wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the small end is seated in the notch in the connecting rod assembly (FIG. 3).  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Schum reference, such that the engine further includes wherein the notch comprises a first pair of flat side surfaces and the small end 
23.	Regarding claim 14, the Schum reference fails to disclose:
wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0° to 0.10°.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) wherein the fit between the notch and the small end in the connecting rod assembly is a transition fit (obvious for the same reasons given in claim 11) and further wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0° to 0.10°.  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to wherein a deviation in the first pair of flat side surfaces from perfectly perpendicular with respect to a flat floor of the notch ranges from 0* to 0.10°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Schum reference, such that the engine further includes wherein the notch comprises a first pair of flat side surfaces and the small end comprises a second pair of flat side surfaces, the first pair of flat side surfaces dimensioned to fit with the second pair of flat side surfaces to limit twist in the connecting rod assembly when the 
24.	Regarding claim 15, the Schum reference fails to disclose:
wherein the fit between the notch and the small end limits twist in the connecting rod assembly to 0.2° or less.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to have the fit between the notch and the small end limit twist in the assembly to 0.2” or less, since it has been held that where the general conditions of a claim 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
25.	Regarding claim 17, the Schum reference fails to disclose:
at least one shim between the notch and the flat seating surface of the small end.
The Gehres reference teaches it is conventional in the art of wrist pins for use in pistons to provide as taught in (FIG. 2) at least one shim (21) between the notch and the flat seating 
surface of the small end (FIG. 2).  Such configurations/structures would allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Schum reference, such that the engine further includes at least one shim between the notch and the flat seating surface of the small 
end, as clearly suggested and taught by the Gehres reference, in order to allow the casting of the hubs integral with the piston (Column 2, lines 22-23).
26.	Regarding claim 18, the Schum reference fails to disclose:
wherein the shim in the connecting rod assembly has a thickness of 0.5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a shim having a thickness of 0.5 mm, since it has been held that .  
Response to Arguments
27.	Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Initially, the Applicant centers on the notch.  The Gehers reference discloses “the piston wrist pin comprises a notch.”  The Hulbert reference teaches the annular groove (40) which can be considered a notch.  Accordingly, the Hulbert reference teaches “wherein the piston wrist pin comprises an oil opening in the notch that aligns with the oil chamber.”  Applicant seems to be having an issue with the fact that the notch of the Gehers reference used to disclose one part of the claim is different from the notch of the Hulbert reference.  But that is not the analysis.  The question is could the notch of the Gehers reference be modified to include an oil opening that aligns with an oil chamber.  This is what is suggested by the Hulbert reference and one of ordinary skill in the art would be motivated to take the configuration in Hulbert and modify the Gehers reference in such a manner.  
The Applicant then continues to focus on the notch by stating that the Pfleiderer reference fails to disclose a notch.  Again, the Applicant is missing the point.  Initially, there is a notch.  The notch is (28) plus the triangular top area.  Moreover, could one of ordinary skill in the art modify the Gehers reference’s notch so that the notch has a hole (28) and a dowel (27) like the Pfleiderer reference?  Yes.  Moreover, both flat surfaces that mate together are located in “the small end of the connecting rod.”  Accordingly, these claims stand rejected.  
The Applicant then goes into a long discussion about why modifying the Gehers reference with the Pfleiderer reference would not be suggested and even includes an affidavit for support.  But all of these arguments fail.  Modifying the Gehers reference’s slot so that there is a hole above the tongue and placing a dowel on the top of the tongue would be obvious to a person of ordinary skill in the art looking at the Gehers reference in light of the Pfleiderer reference.  And the square section of the dowel would further assist in securing against torsion.  
	Claim 19 is rejected for the same reasons that claims 1 and 10 are rejected.  Replying to the Applicant’s arguments about Official Notice the Office reiterates that one of ordinary skill in the art would consider a transition fit.  There is some evidence in the drawings for it.  Moreover, it would be obvious to try since there are only three types of fits that could be used.  In addition, the amendment simply adds functional language which is not given patentable weight since the cited references are capable of performing that function. Accordingly, the claims stand rejected.  
Conclusion
28. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747